Filed 11/10/22 N.R. v. San Bernardino County Children and Family Services CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.



             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO




 N.R., A MINOR, etc.,

             Plaintiff and Appellant,                                    E074418

 v.                                                                      (Super.Ct.No. CIVDS1416377)

 SAN BERNARDINO COUNTY                                                   OPINION
 CHILDREN AND FAMILY SERVICES,

             Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Bryan F. Foster,

Judge. Affirmed.1

         The Ehrlich Law Firm and Jefffrey I. Ehrlich; The Vartazarian Law Firm, Steven

R. Vartazarian and Matthew J. Whibley for Plaintiff and Appellant.




         1    We dismiss the cross-appeal as moot.
                                                             1
       Michelle D. Blakemore, County Counsel and Blakney A. Boggs, Deputy County

Counsel; Dolen, Tucker, Tierney & Abraham and Raymond F. Dolen; Greines, Martin,

Stein & Richland and Timothy T. Coates for Defendant and Appellant.

       After investigating a referral for possible child abuse, a social worker for the San

Bernardino County Child and Family Services (the County or CFS) determined the

allegations were unfounded due to lack of current evidence of abuse, but recommended

parenting classes for Christopher R., the father, and Hannah T., his girlfriend, to avoid a

risk of potential harm to the child, N., because they had admitted to using corporal

punishment on the child in the past. Six months later, the child suffered a catastrophic

head injury at the hands of the girlfriend which left the child severely disabled. The child

was removed from the father and placed in the custody of his mother, Laurel R.,2 who

sued the County for breach of a mandatory duty to open a case file and investigate

collateral contacts. Following trial, a jury found the County was 85 percent liable for the

injuries to the child. The County filed a motion for judgment notwithstanding the verdict

(JNOV) and, alternatively for a new trial. The court granted both motions. Plaintiff, as

guardian ad litem for the child, appealed. The County cross-appealed from the original

judgment in favor of plaintiff.

       On appeal, plaintiff argues that the trial court erred in granting the motion for

JNOV by (a) relying on an erroneous construction of the County’s legal duties and (b)

       2 Plaintiff’s mother’s first name is variously spelled “Laurell,” as in the plaintiffs’
pleadings, and “Laurel” in the record (the trial court’s rulings, and plaintiffs’ Notice of
Appeal). Because plaintiffs’ counsel filed the notice of appeal with the spelling,
“Laurel,” we will use that spelling for convenience.

                                              2
improperly resolving factual issues in the County’s favor. The County argues by way of

cross-appeal that if the orders are procedurally defective, the County is entitled to a new

trial. We affirm the trial court’s grant of defendant’s motions and dismiss defendant’s

appeal.

                                          BACKGROUND

       Laurel R. was previously married to Christopher R., and the couple had a child,

N., who was born in 2008, while the couple lived in North Carolina where Christopher, a

Marine, was stationed. The couple subsequently divorced and Christopher assumed

physical custody of N. When Christopher was transferred to Twentynine Palms, N.

moved with him, as well as his girlfriend Hannah T. Christopher was an air traffic

controller for the Marines and had been transferred to San Bernardino County.

       On September 2, 2013, an ex-roommate of Christopher and Hannah’s made a

report of abuse and neglect of N. on the San Bernardino County Child and Family

Services (CFS or County) Child Abuse Hotline. The report indicated that Hannah locked

N. in his room all day causing him to defecate and urinate in the room and that N. was

fed only vegetables, but his food would be taken away as punishment. The door to N.’s

room locked from the outside so N. could not exit the room. When he defecated on

himself, he was given a cold shower. The caller also indicated he was verbally abused,

had dark circles around his eyes, and that Hannah used a drumstick to beat N.

       In response to this report, Luz Campas investigated the allegations on September

2, 2013. Campas found no prior history, and, when she examined N. during an



                                             3
unannounced visit, he appeared well-nourished and groomed, his room was appropriate,

and no feces were found. Her report also noted that the house was adequate, there was

more than ample furniture and food in the home, N. appeared to be comfortable with his

parents and did not fear them. There were no visible marks or bruises on N. and his skin

was fair. Social worker Campas concluded the allegations were unfounded.

      After this experience with child welfare authorities, Hannah’s mother, Rachel K.,

arranged for Hannah and N. to visit her in Oregon on the same day that Campas and

Deputy Hess did their investigation because Hannah was overwhelmed. While in

Oregon, Hannah’s mother, Rachel, observed that the relationship between Hannah and N.

was troubling, that Hannah was overly harsh and critical of N., and that she was too

controlling. Rachel also observed bruising on N. from head to toe.

      In addition, Rachel’s son informed Rachel he had seen Hannah hose down N.

outside and beat him with a wooden spoon. Rachel contacted Christopher by phone to

express her concern about N.’s treatment. Rachel also spoke with Hannah,

recommending that N. stay with Rachel and that Hannah get mental health care.

However, Hannah became upset and left her mother’s home several days earlier than

planned.

      On September 27, 2013, Rachel telephoned the Yucca Valley police department

because she worried nothing would be done to protect N. She reported observing Hannah

take N.’s food away and that N. appeared severely underweight. Deputy Bailey

responded to that call and went to the home to interview and examine N. N. informed



                                            4
Deputy Bailey that when he peed or pooped in this diaper, Hannah hit him in the head

and face and beat him with a drumstick on his butt and face, even pointing to the

drumstick that Hannah used, and then gave him a cold bath. He also indicated she beat

him up and it hurt everywhere. N. also informed the deputy that Hannah took away his

food as punishment because he picked up his hotdog with his hand.3 Deputy Bailey

reported to the Hotline that Hannah hit N. with spoons, hangers, and a spatula all over his

body and that Christopher allowed his son to stay at home alone with Hannah.

       In response to this second referral, social worker Karen Perry went to the home on

October 1, 2013, but did not meet with Christopher or Hannah until October 6, 2013.4

During the interview, N. told Perry he felt safe at home and denied anything scary

happened to him. Perry found N. to be “bright in affect and thin” with “good skin

pal[l]or,” except under his eyes. Hannah and Christopher were also interviewed, and

denied withholding food, but informed Perry that N. behaved strangely, urinating on his

toys, defecating and smearing his feces. Both Christopher and Hannah admitted Hannah

had occasionally used corporal punishment with N. by using a drum stick to spank him

on the buttocks, and on one occasion they observed a bruise from such a spanking.


       3  In her deposition testimony (which was introduced at trial), Hannah admitted
that N. was clearly malnourished and was so skinny they did not want to take him to the
store, even.

       4  Perry’s first attempt to have a face-to-face meeting was on October 1, 2013, but
a roommate informed Perry that Christopher was not at home and Hannah was in bed.
She left her card and Christopher telephoned Perry the next day, when a home visit was
arranged.


                                             5
Thereafter, they stopped using corporal punishment, and, instead, disciplined N. with

time-outs.

       Perry physically examined N.’s body but found no signs of bruising or trauma.5

The house was above minimal standards and there were no signs of abuse or neglect. N.

denied anything scary, indicated he felt safe at home and that he was punished by being

made to sit against the wall in time out. However, she thought parenting classes might be

helpful to the couple because they acknowledged corporal punishment had been used

until a few weeks prior to Perry’s visit, when Christopher indicated he had seen a bruise

and had not realized N. bruised easily. As a result, the couple currently used time outs of

5 minutes in duration. Because the couple had used physical punishment in the past,

Perry provided them with some brochures about parenting classes, but did not mandate

that they attend. Because there was no current evidence of abuse or neglect, Perry

determined that the allegations were unfounded, and closed the file.

       In the meantime, N. was examined in December 2013 and January 2014 by a

doctor, who is a mandated reporter, in connection with N.’s circumcision, and the doctor

did not indicate any signs of malnutrition or abuse.

       On May 18, 2014, more than six months after Perry’s home inspection, N. was

admitted to the hospital with a large acute subdural hematoma and was in a coma. He

was also diagnosed with nonorganic failure to thrive when admitted to the hospital.



       5 In February of 2014, plaintiff came to California to see N. and observed no signs
of abuse or neglect, either.

                                             6
Hannah severely injured N. while Christopher was not present in the home.6 His face

and body were covered with bruises, but Hannah told her mother he fell off a stool and

hit his head on the floor. N. suffered catastrophic permanent injuries as a result of the

beating, for which Hannah was arrested for violating Penal Code section 273a,

subdivision (a), leading to her conviction and sentence of 15 years in prison. Christopher

was charged and pled guilty to a misdemeanor charge of violating Penal Code section

273a, subdivision (a).7

       Physical custody of N. was awarded to Laurel, who then filed her lawsuit against

the County for recovery for injuries sustained by N. after the County allegedly failed to

perform mandatory duties set forth in the Child Welfare Services Manual of Policies and

Procedures, sections 31-101.5 and 31-125.5. Following trial, the jury returned a special

verdict in favor of plaintiffs: The special verdict awarded $602,625.66 for past economic

damages; $9,900,000.00 for future economic loss, $2,900,000.00 for future loss of

earning capacity, $15,000,000.00 for past noneconomic loss, and $85,000,000.00 for

future noneconomic loss. The jury assessed fault as follows: the County was 85 percent




       6 The agency of the injuries is unknown because statements attributed to Hannah
regarding the abuse on this occasion were not included in the excerpt of the deposition
testimony introduced at trial.

       7 There is nothing in the record supporting the statement about this conviction; the
only “evidence” we have of Christopher’s conviction is a vague statement by Hannah
about his arrest during her deposition testimony, and counsel’s opening statement. This
fact appears to be undisputed so we refer to it here, but it is actually a matter outside the
record on appeal where no competent evidence of the conviction appears in the record.

                                             7
at fault, Christopher was 10 percent at fault, and Hannah was 5 percent at fault.

Judgment was entered accordingly.

       On September 6, 2019, the County made motions for judgment notwithstanding

the verdict and, alternatively, for a new trial. Plaintiff opposed the motions. On October

30, 2019, the trial court issued its rulings granting both motions. Specifically, the court

found that there was no substantial evidence that the closure of the referral by Perry fell

outside the her discretion or that it was a violation of her mandatory duty where she

determined the allegations were unfounded. It also concluded that the evidence showed

Perry’s full compliance with the mandatory duties, such that there was no substantial

evidence to support the jury’s finding of a violation of mandatory duties.

       As for the motion for new trial, the court granted the motion because the jury’s

apportionment of 85 percent of the fault to the County was unreasonable and punitive,

and because there was insufficient evidence that Perry violated a mandatory duty where,

in the exercise of a social worker’s discretion, she determined the allegations were

unfounded. Plaintiff timely appealed and defendant cross-appealed from the original

judgment.

                                           DISCUSSION

       A.     Plaintiff’s Appeal.

       1.     The Trial Court Properly Granted the Motion for JNOV.

       Plaintiff argues that the court erred in granting the County’s motion for JNOV

because the trial court relied on an erroneous construction of the county’s legal duties and



                                              8
improperly resolved disputed factual issues in the County’s favor. Regarding the claim

of erroneous construction of the mandatory duties, plaintiff alleges that (a) Perry’s

designation of the allegations she investigated as “unfounded,” was not entitled to

weight; (b) the trial court applied the wrong standard in concluding that Perry complied

with mandatory duties; and (c) even if Perry’s “unfounded” determination is credited,

that did not excuse her failure to open a case plan. We disagree.

       a.     General Principles Governing Motions for JNOV.

       A motion for JNOV may be granted only if a motion for a directed verdict should

have been granted. (Code Civ. Proc., § 629, subd. (a)). “A motion for judgment

notwithstanding the verdict may be granted only if it appears from the evidence, viewed

in the light most favorable to the party securing the verdict, that there is no substantial

evidence in support.” (Sweatman v. Department of Veterans Affairs (2001) 25 Cal.4th

62, 68, citing Hauter v. Zogarts (1975) 14 Cal. 3d 104, 110.)

       “The power of the court to direct a verdict is subject to the same limitations as its

power to grant a nonsuit.” (Reynolds v. Willson (1958) 51 Cal.2d 94, 99, citing Pellett v.

Sonotone Corp. (1945) 26 Cal.2d 705, 708 [overruled on a different point in Leung v.

Verdugo Hills Hospital (2012) 55 Cal.4th 291, 302].) A nonsuit may be granted only

where, disregarding conflicting evidence on behalf of the defendants, and giving to

plaintiff’s evidence all the value to which it is legally entitled, therein indulging in every

legitimate inference which may be drawn from that evidence, the result is a determination




                                               9
that there is no evidence of sufficient substantiality to support a verdict in favor of the

plaintiff.

       “‘“The granting of a motion for nonsuit is warranted when, disregarding

conflicting evidence, giving plaintiff’s evidence all the value to which it is legally

entitled, and indulging in every legitimate inference that may be drawn from the

evidence, the trial court determines that there is no evidence of sufficient substantiality to

support a verdict in favor of plaintiff.” [Citations.] [¶] Plaintiff cannot prevail unless he

can demonstrate substantial evidence in the record to support each claim asserted. Mere

conjecture or nonsensical interpretations of evidence are not sufficient to overturn a

nonsuit.’” (Lopez v. City of Los Angeles (2011) 196 Cal.App.4th 675, 684, quoting

Kidron v. Movie Acquisition Corp. (1995) 40 Cal.App.4th 1571, 1580; see also Ritschel

v. City of Fountain Valley (2006) 137 Cal.App.4th 107, 115.)

       Thus, “‘“[a] motion for judgment notwithstanding the verdict may be granted only

if it appears from the evidence, viewed in the light most favorable to the party securing

the verdict, that there is no substantial evidence in support. [Citation.] [¶] . . . As in the

trial court, the standard of review [on appeal] is whether any substantial evidence—

contradicted or uncontradicted—supports the jury’s conclusion.”’” (Webb v. Special

Electric Co., Inc. (2016) 63 Cal.4th 167, 192, quoting Cabral v. Ralphs Grocery Co.

(2011) 51 Cal.4th 764, 770.)

       Regarding situations in which motions for JNOV and for new trial are both

granted, if the court grants a motion for judgment notwithstanding the verdict and



                                              10
likewise grants the motion for a new trial, the order granting the new trial shall be

effective only if, on appeal, the judgment notwithstanding the verdict is reversed, and the

order granting a new trial is not appealed from or, if appealed from, is affirmed.” (Code

of Civ. Proc., § 629, subd. (d); Beavers v. Allstate Ins. Co. (1990) 225 Cal.App.3d 310,

330.) “The obvious import of this quoted language of [Code of Civil Procedure] section

629 is that an order granting the new trial is contingent upon the result of the appeal of

the JNOV; that is, the order is not effective unless and until the JNOV has been reversed

on appeal, and is moot if the JNOV is affirmed on appeal, and several cases have so

held.” (Cobb v. University of So. California (1996) 45 Cal.App.4th 1140, 1146.)

       On appeal, we are bound to view the evidence in the light most favorable to the

party securing the verdict, unless our review of the record discloses no evidence nor any

reasonable inference therefrom which supports the jury’s verdict. (See Hauter v. Zogarts

(1975) 14 Cal.3d 104, 111.) “When the issue raised is whether sufficient evidence

supports the jury’s factual findings, appellate courts apply the substantial evidence

standard.” (Cleveland v. Taft Union High School Dist. (2022) 76 Cal.App.5th 776, 802,

citing Hauter v. Zogarts, supra, 14 Cal.3d at p. 110.) “Alternatively, when the appeal

raises purely legal questions, appellate courts apply the independent (i.e., de novo)

standard of review. (Cleveland v. Taft Union High School Dist., supra, at p. 802, citing

Markow v. Rosner (2016) 3 Cal.App.5th 1027, 1045 [“all facts essential to issue of

ostensible agency were undisputed; jury’s finding of ostensible agency was contrary to

the law; judgment was reversed”].)



                                             11
       In the present matter, facts are not in dispute. The primary issue is whether Perry

violated a mandatory duty specified in the statutes governing duties of child welfare

workers and the regulations and policies and procedures that specify the manner of their

investigations. As matters of statutory construction, we review de novo. (Goodman v.

Lozano (2010) 47 Cal.4th 1327, 1332.)

       b.      Mandatory Duties of Child Welfare Professionals in Investigating

Allegations of Abuse or Neglect.

       Plaintiff argues the trial court erred in granting the JNOV because the jury

properly found that Perry violated mandatory duties, thereby exposing the County to

liability. To properly address this question, we must determine what her mandatory

duties were.

       The Child Abuse and Neglect Reporting Act (CANRA; Pen. Code, § 11164 et

seq.) was enacted to protect children from abuse and neglect by increasing the

communication and sharing of information relating to child abuse and neglect among the

agencies responsible for the welfare of children. (Pen. Code, §§ 11166.3, subd. (a),

11164, subd. (b).)

       To accomplish this, CANRA designates certain agencies to accept reports of

alleged child abuse or neglect and to cross-report the information contained therein to

other agencies. (Pen. Code, § 11166; B.H. v. County of San Bernardino (2015) 62

Cal.4th 168, 174.)




                                            12
       Under CANRA, when an agency receives a report of suspected abuse or neglect

from a mandatory reporter,8 it is required to accept the report (Pen. Code, § 11165.9) and

it is also required to cross-report the allegation to the county welfare or probation

department. (Pen. Code, § 11166, subd. (k).) Once a report is made, responsibilities shift

and other governmental authorities take over. (James W. v. Superior Court (1993) 17

Cal.App.4th 246, 254.) The Act is a reporting scheme to increase the likelihood that

child abuse is identified and reported to authorities for investigation. (Ferraro v.

Chadwick (1990) 221 Cal.App.3d 86, 90.) Other provisions of CANRA specify different

obligations and procedures for the reporting of investigations. (Pen. Code, §§ 11166.3,

subd. (a), 11169, subd. (a).) The child welfare agency for the county is then tasked with

investigating the allegation or report to determine if the child requires protection.

       The duty imposed on child welfare service professionals to investigate referrals

pertaining to abuse or neglect involve policies and procedures found in the California

Department of Social Services (DSS) Manual of Policies and Procedures, enacted

pursuant to Welfare and Institutions Code section 16501. The policies and procedures

may therefore qualify as enactments which create a public entity duty. (See Scott v.

County of Los Angeles (1994) 27 Cal.App.4th 125, 134 [breach of mandatory duty found

to exist where social worker visited dependent child in placement only three times in 10

months, rather than on monthly basis as required by DSS Manual of Policies and

       8  Hannah’s mother, who initiated the report to the Yucca Police Department, is a
mandatory reporter. Likewise, Deputy Bailey is a mandated reporter, insofar as law
enforcement officers are designated as such under CANRA, and are required to cross-
report to the child welfare agency. (Pen. Code, § 11166, subd. (k); Gov. Code, § 815.6.)

                                             13
Procedures regulation 30-342 (predecessor of reg. 31-320), no investigation was

conducted of allegations of physical abuse, and child was subsequently severely injured

by caregiver].)

       Respecting the investigation of allegations, a social worker is required to conduct

an in-person investigation of allegations when a referral is made by a law enforcement

agency. (Man. Policies & Proc., § 31-110.4.) This in-person investigation may be

conducted immediately or within 10 days. (Ibid.) In conducting the investigation, the

social worker shall determine the potential for, or the existence of, any conditions that

place the child at risk and in need of services, and which would cause the child to be a

person described by Welfare and Institutions Code, section 300, subdivisions (a) through

(j). (Man. Policies & Proc., § 31-125.1.)

       The social worker shall have in-person contact with all children alleged to have

been abused or at risk of abuse, and at least one person who has information regarding

the allegations. (Man. Policies & Proc., § 31-125.2.) If the social worker determines the

referral (or allegation) is unfounded pursuant to Penal Code section 11165.12, the social

worker shall document that information. (Man. Policies & Proc., § 31-125.21.) If the

social worker does not determine the allegations are unfounded, then the social worker is

required to make necessary collateral contacts. (Man. Policies & Proc., §§ 31-125.22,

31-125.221.)

       Plaintiffs assert that Perry’s testimony about the reasons for recommending

parenting classes indicated that she found the allegations inconclusive, rather than



                                             14
unfounded, and thus required contact with collateral sources and a case plan. However,

this assertion is not supported by the record. In plain language, Perry found the

allegations unfounded. Perry stated that she provided brochures about parenting classes

due to the parents’ admission of recent corporal punishment, which Perry felt would

benefit the parents.

       The only reasonable interpretation of Perry’s conclusions and her testimony is that

voluntary parenting classes would educate the parents about age-appropriate discipline

and did not indicate there was a risk of physical abuse that might bring the child within

the provisions of Section 300. As Perry herself testified, she recommended the services

to build on their strengths, which had included the decision to no longer use corporal

punishment. In and of itself, age-appropriate discipline, including spanking, is not a

ground for intervention by the social services agency or the court system. (See Welf &

Inst. Code, § 300, subd. (a).) Thus, after Perry contacted N. and his father regarding the

allegations and completed the in-person investigation, she concluded the allegations were

unfounded, but recommended voluntary parenting education due to Hannah’s admission

of past corporal punishment and to prevent abuse, not because there was a current risk of

abuse. The fact Perry recommended voluntary services did not alter her finding that the

allegations were unfounded at the time of her investigation and nothing in the record

supports the inference that she found a risk of abuse. Without such a finding, there was

no mandatory duty to make further or collateral contacts.




                                            15
       The social worker’s determination, following an investigation, is key to the

existence of other or further mandatory duties. Penal Code section 11165.12 sets out the

governing definitions pertaining to the results of a child welfare investigation. Based on

the terminology used in the CANRA, an investigation of child abuse may result in a

report with one of three possible findings: unfounded, substantiated or inconclusive. An

“‘[u]nfounded report’ means a report that is determined by the investigator who

conducted the investigation to be false, to be inherently improbable, to involve an

accidental injury, or not to constitute child abuse or neglect . . . .” (Man. Policies &

Proc., §§ 31-125.22, 31-125.221, Pen. Code, § 11165.12, subd. (a).) A “‘[s]ubstantiated

report’ means a report that is determined by the investigator who conducted the

investigation to constitute child abuse or neglect . . . based upon evidence that makes it

more likely than not that child abuse or neglect . . . occurred.” (Id., Pen. Code,

§ 11165.12, subd. (b).) An “‘[i]nconclusive report’ means a report that is determined by

the investigator who conducted the investigation not to be unfounded, but the findings are

inconclusive and there is insufficient evidence to determine whether child abuse or

neglect . . . has occurred.” (Id., Pen. Code, § 11165.12, subd. (c); Saraswati v. County of

San Diego (2011) 202 Cal.App.4th 917, 921.)

       While the duty to investigate is mandatory, “the decisions of child welfare agency

employees — regarding determinations of child abuse, the potential risk to a child,

placement of a child, removal of a child, and other resultant actions — are subjective

discretionary ones that are incidental to the employees’ investigations.” (B.H. v. County



                                             16
of San Bernardino, supra, 62 Cal.4th at pp. 191-192, citing Christina C. v. County of

Orange (2013) 220 Cal.App.4th 1371, 1381 [“a public employee is not liable for an

injury resulting from his act or omission [that] was the result of the exercise of the

discretion vested in him, whether or not such discretion be abused”]; Ortega v.

Sacramento County Dept. of Health & Human Services (2008) 161 Cal.App.4th 713, 725,

728, 733 [the immunity applies even to “lousy” decisions in which the worker abuses his

or her discretion, including decisions based on “woefully inadequate information];

Ronald S. v. County of San Diego (1993) 16 Cal.App.4th 887, 897 [“The nature of the

investigation to be conducted and the ultimate determination of suitability of adoptive

parents bear the hallmarks of uniquely discretionary activity.”].) Perry’s determination

that the allegations were unfounded, following the discharge of her mandatory duty to

investigate, was a discretionary decision that has historically been recognized as

discretionary.

        Plaintiff asserts that Perry had a mandatory duty to make collateral contacts and to

develop a case plan, which she violated and for which the County may be held liable.

However, this assertion assumes that Perry’s investigation found the allegations or the

referral to be either substantiated or inconclusive. The record evidence does not support

this assumption and undermines plaintiff’s argument. Perry’s conclusion was that the

allegations were unfounded. We, like the trial court, are not free to ignore this critical

fact.




                                             17
       At oral argument, plaintiff’s counsel asserted we employed the wrong definition of

abuse or neglect under the Penal Code section. However, under the Penal Code, CANRA

recognizes five categories of “child abuse,” two of which are relevant in this case. “The

first, “‘willful harming or injuring of a child,’” is defined as ‘willfully caus[ing] or

permit[ting] any child to suffer, or inflict[ing] thereon, unjustifiable physical pain or

mental suffering.’ [Citation] The second, “‘unlawful corporal punishment or injury,’” is

defined as ‘willfully inflict[ing] upon any child any cruel or inhuman corporal

punishment or injury resulting in a traumatic condition.’ [Citation.]” (Gonzalez v. Santa

Clara County Dept. of Social Services (2014) 223 Cal.App.4th 72, 85.)

       The Penal Code sections comprising CANRA also recognize that spanking a child

with a wooden spoon that leaves bruising is not necessarily child abuse. (Gonzalez v.

Santa Clara County Dept. of Soc. Svcs., supra, 223 Cal.App.4th at pp. 92-93.) CANRA

was aimed at criminal conduct (id., at p. 89), which runs counter to plaintiff’s argument

that it was intended to have a broader meaning than the Welfare and Institutions Code.

While visible bruising demarcates, or at least very nearly approaches, the outer limit for

the quantum of “damage” to be tolerated, it does not necessarily compel a finding of

abuse unless there are grounds to find that the parent intended to inflict bruises, knew his

or her conduct would do so, or should have known that bruises were likely to result from

the amount of force applied and the method of its application. (Id., at p. 93.)

       Thus, the social worker’s mandatory duties, based on the Child Welfare Services

Manual and the Manual of Policies and Procedures governing Social Service Standards,



                                              18
are dependent on whether, at a minimum, the parents conduct brings a child within the

definitions under the Welfare and Institutions Code, which contains a broader definition

of abuse, insofar as it does not actually require the infliction of physical harm; rather it

requires only a risk of harm. The standards governing a social worker’s mandatory duties

require a finding that circumstances currently exist which would cause the child to be a

person described by Welfare and Institutions Code, section 300, subdivisions (a) through

(j). (Man. Policies & Proc., § 31-125.1.) Under circumstances where, in the social

worker’s judgment, based on circumstances present at the time of the in-person

investigation, the allegations were unfounded, there was no mandatory duty to make

collateral contacts. Plaintiff’s references to her report as “inconclusive” are therefore not

supported by the evidence. In other words, there is no mandatory duty to contact

collateral sources if the social worker determines the allegations are unfounded.

       c.     Having Determined the Allegations were “Unfounded,” There was No

Mandatory Duty to Develop a Case Plan.

       Plaintiff also argues that Perry had a mandatory duty to create a case plan. This

assertion is likewise misplaced.

       If a social worker determines that child welfare services are necessary or that the

child comes within the court’s dependency jurisdiction, the social worker must complete

an assessment and develop a case plan for the child. (Man. Policies & Procedures, §§ 31-

201.1, 31-201.11, 31-201.111.) Of prime importance is the language of the policy

provision which requires the social worker to determine the necessity for child welfare



                                              19
services. As indicated, this determination is a discretionary act by a social worker. (B.H.

v. County of San Bernardino, supra, 62 Cal.4th at pp. 191-192.) The record demonstrates

the social worker determined, based on current circumstances apparent during the in-

person investigation, that the child did not come within the description of a child within

the court’s dependency jurisdiction, and did not find a substantial risk of abuse.

        Before jurisdiction is established through a finding that a minor is a person

described by Welfare & Institutions Code section 300, a juvenile court’s authority to

issue orders against a parent is limited and does not include the power to issue orders that

a parent participate in any services. (In re E.E. (2020) 49 Cal.App.5th 195, 202, citing In

re Jody R. (1990) 218 Cal.App.3d 1615, 1622–1623; Welf. & Inst. Code, §§ 319, 323.)

“If a juvenile court determines that drug testing is warranted before jurisdiction, [Welfare

and Institutions Code,] section 319 gives the court authority to order the social services

agency to provide testing referrals. (See Welf. & Inst. Code, § 319, subd. (g) [“If a court

orders a child detained, the court shall . . . order services to be provided as soon as

possible to reunify the child and [his or her] family, if appropriate” (italics added)].)

[Welfare and Institutions Code] section 319 does not, however, authorize the court to

order the parents to make use of those referrals.” (In re E.E., supra, 49 Cal.App.5th at p.

202.)

        Thus, unless a child is found to be a person at risk of abuse or neglect by a social

worker following an in-person investigation, and unless a petition is filed and the court

makes jurisdictional findings, the power of the court – and, as its adjunct, the County



                                              20
social services department, cannot require a parent to participate in any child welfare

services.

       Nevertheless, the provision of voluntary services is authorized by section 300 of

the Welfare and Institutions Code: “It is the intent of the Legislature that this section not

disrupt the family unnecessarily or intrude inappropriately into family life, prohibit the

use of reasonable methods of parental discipline, or prescribe a particular method of

parenting. Further, this section is not intended to limit the offering of voluntary services

to those families in need of assistance but who do not come within the descriptions of this

section. To the extent that savings accrue to the state from child welfare services funding

obtained as a result of the enactment of the act that enacted this section, those savings

shall be used to promote services which support family maintenance and family

reunification plans, such as client transportation, out-of-home respite care, parenting

training, and the provision of temporary or emergency in-home caretakers and persons

teaching and demonstrating homemaking skills.” (Welf. & Inst. Code, § 300, subd. (j).)

       Thus, where a social worker determines that the allegations are unfounded,

voluntary services may be offered, but are not necessary. (Welf. & Inst. Code, § 300;

Man. Policies & Proc., §§ 31-125.21, 31-125.4.)

       Plaintiff emphasizes that despite the conclusion that the allegations were

unfounded, the social worker determined there was “some risk” posed by the corporal

discipline that Christopher and Hannah admitted using, and this determination gave rise

to a mandatory duty. However, the social worker’s statement did not import that she



                                             21
believed N. was at risk of meeting the definition of a dependent child pursuant to Welfare

and Institutions Code section 300, such as would result in a finding that the allegation

was substantiated. She expressly found that no such circumstances existed at the time of

the investigation and that child welfare services were not necessary. But, recognizing

that Hannah had admitted spanking N. with a drumstick, which left marks in the past,

Perry recommended parenting classes to Christopher and Hannah as a preventive

measure and to build on the family’s strengths.

       Because services were determined to be unnecessary, no case plan was mandated

by either the Welfare and Institutions Code or the Manual of Policies and Procedures.

       It is indeed tragic that no signs of abuse or neglect were present when Perry made

her in-person investigative visit. But she followed the protocols and complied with the

mandatory duties set forth in the Welfare and Institutions Code and the Manual of

Policies and Procedures. After conducting her investigation, she concluded the

allegations were unfounded due to lack of current evidence.9 Absent any existing or

potential risk of serious physical harm, her determination that child welfare services were

unnecessary was appropriate. Her conclusion, as provided in all the authorities, was a


       9  “Current” evidence of abuse is required because juvenile court dependency
jurisdiction may not be grounded solely on past acts; there must be some basis to
conclude the abuse will continue in the future. And the purpose of the investigation by
the child welfare agency is to determine if the child is in need of protection due to the
existence of or potential for abuse or neglect. “Evidence of past conduct, without more,
is insufficient to support a jurisdictional finding under section 300. There must be some
reason beyond mere speculation to believe the alleged conduct will recur.” (In re James
R. (2009) 176 Cal.App.4th 129, 136, citing In re Savannah M. (2005) 131 Cal.App.4th
1387, 1394.)

                                            22
discretionary act, based on the circumstances presented at the time of her investigation.

Perry did not violate a mandatory duty by not developing a case plan. Indeed, when

allegations are deemed to be unfounded, and child welfare services are determined to be

unnecessary in the discretion of the social worker, there was not even a mandatory duty

to offer voluntary services.

       d.     Because Perry was Not Under a Mandatory Duty to Further Investigate

Allegations She Determined Were Unfounded, the County is Immune.

       Under the Government Claims Act (Gov. Code, § 810 et seq.), governmental tort

liability must be based on statute. “Except as otherwise provided by statute: [¶] . . . [a]

public entity is not liable for an injury, whether such injury arises out of an act or

omission of the public entity or a public employee or any other person.” (Gov. Code,

§ 815, subd. (a)); B.H. v. County of San Bernardino, supra, 62 Cal.4th at p.179, citing

Miklosy v. Regents of University of California (2008) 44 Cal.4th 876, 899.)

       However, Government Code section 815.6 provides a statutory exception to the

general rule of public entity immunity by providing: “Where a public entity is under a

mandatory duty imposed by an enactment that is designed to protect against the risk of a

particular kind of injury, the public entity is liable for an injury of that kind proximately

caused by its failure to discharge the duty unless the public entity establishes that it

exercised reasonable diligence to discharge the duty.” (Gov. Code, § 815.6.)

       “Government Code section 815.6 has three elements that must be satisfied to

impose public entity liability: (1) a mandatory duty was imposed on the public entity by



                                              23
an enactment; (2) the enactment was designed to protect against the particular kind of

injury allegedly suffered; and (3) the breach of the mandatory statutory duty proximately

caused the injury.” (B.H. v. County of San Bernardino, supra, 62 Cal.4th at p.179.)

“Even when a duty exists, California has enacted specific immunity statutes that, if

applicable, prevail over liability provisions. [Citation.] The first question always is

whether there is liability for breach of a mandatory duty. [Citation.] If there is no

liability, the issue of immunity never arises.” (Ibid.)

       A public entity may be liable for failure to discharge “a mandatory duty imposed

by an enactment that is designed to protect against the risk of a particular kind of

injury . . . unless the public entity establishes that it exercised reasonable diligence to

discharge the duty.” (Gov. Code, § 815.6.) In an action against a public entity, “[o]ne of

essential elements that must be pled is the existence of specific statutory duty.” (Becerra

v. County of Santa Cruz (1998) 68 Cal.App.4th 1450, 1458.) “[A] negligence per se

claim against a public entity is the same as a breach of mandatory duty cause of action.”

(O’Toole v. Superior Court (2006) 140 Cal.App.4th 488, 510, fn. 12.)

       In the present case, the social worker discharged her mandatory duties, and,

finding no current evidence of abuse or neglect, concluded the allegations were

unfounded. This determination was a discretionary determination as there exists no

mandatory duty on the part of a social worker to draw any particular conclusion after

conducting an in-person investigation.




                                              24
       Because the allegations were unfounded, based on the lack of current evidence of

abuse or neglect, the social worker, in her discretion, determined that child welfare

services were not “necessary.” As such, there was no mandatory duty to develop a case

plan. The trial court correctly determined that Perry did not violate a mandatory duty,

such as would render the County liable.

       B.     County’s Appeal

       The County appeals the original verdict of liability that resulted in a judgment

against it. It argues only that if we were to determine the trial court’s rulings were

procedurally defective, we should order a new trial for defendant. However, the trial

court granted the County’s motion for JNOV, so that verdict and the judgment based

thereon has been vacated. Where the subject order or judgment has been set aside by the

trial court, an appeal must be dismissed as moot. (People v. West Coast Shows, Inc.

(1970) 10 Cal.App.3d 462, 464; see also, El Escorial Owners’ Assn. v. DLS Plastering

Inc. (2007) 154 Cal.App.4th 1337, 1367; Andrisani v. Saugus Colony Ltd. (1992) 8

Cal.App.4th 517, 523.) The County’s appeal is therefore moot.

       The trial court already granted the County’s motion for new trial, along with the

JNOV, so there is no need for us to review whether it should be granted. As indicated

above, in the situation where the trial court grants both a JNOV and a new trial, the new

trial “shall be effective only if, on appeal, the judgment notwithstanding the verdict is

reversed, and the order granting a new trial is not appealed from or, if appealed from, is




                                             25
affirmed.” (Code of Civ. Proc., § 629, subd. (d).) Because that issue has been ruled on

previously, it also is moot.

       The appeal is moot and subject to dismissal.

                                         DISPOSITION

       The judgment is affirmed. The cross-appeal is dismissed. The County is awarded

costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                              RAMIREZ
                                                                                     P. J.


We concur:

CODRINGTON
                           J.

RAPHAEL
                           J.




                                           26